DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic mail from Dr. Shengfeng Chen (Reg. No. 57,430), Attorney of Record, on July 25, 2022.
The application has been amended as follows:
IN THE CLAIMS
1.  An array substrate having a plurality of subpixels, comprising a plurality of gate lines and a plurality of data lines crossing over each other; 
wherein, in a respective one of the plurality of subpixels, the array substrate comprises:
a base substrate; and 
a thin film transistor on the base substrate, and comprising a gate electrode, a source electrode, a drain electrode, and an active layer; 
wherein the drain electrode comprises a first portion, a second portion, a third portion connecting the first portion and the second portion, a fourth portion, and a fifth portion; 
an orthographic projection of the first portion on the base substrate at least partially overlaps with an orthographic projection of a first gate line protrusion of a respective one of the plurality of gate lines on the base substrate; 
an orthographic projection of the second portion on the base substrate at least partially overlaps with an orthographic projection of a second gate line protrusion of the respective one of the plurality of gate lines on the base substrate;
an orthographic projection of the third portion on the base substrate is non-overlapping with an orthographic projection of the plurality of gate lines on the base substrate; 
an orthographic projection of the fourth portion on the base substrate at least partially overlaps with an orthographic projection of a third gate line protrusion of the respective one of the plurality of gate lines on the base substrate; 
an orthographic projection of the fifth portion on the base substrate is non-overlapping with the orthographic projection of the plurality of gate lines on the base substrate;
the first gate line protrusion comprises the gate electrode as an integral portion;
an orthographic projection of the gate electrode on the base substrate at least partially overlaps with an orthographic projection of the active layer on the base substrate; and
the orthographic projections of the second gate line protrusion and the third gate line protrusion on the base substrate are non-overlapping with the orthographic projection of the active layer on the base substrate.

4.  (Canceled)

7.  The array substrate of claim 6, wherein the plurality of gate lines are arranged along a first direction; 
the plurality of data lines are arranged along a second direction; 
the direction from the first gate line protrusion to the third gate line protrusion is substantially parallel to the first direction; and 
the direction from the first gate line protrusion to the second gate line protrusion is substantially parallel to the second direction.

10.  The array substrate of claim 1, wherein, in the respective one of the plurality of subpixels, the array substrate further comprises: 
a pixel electrode; and 
a passivation layer between the pixel electrode and the drain electrode; 
wherein the pixel electrode extends through the passivation layer to electrically connect to the second portion of the drain electrode.

18.  A method of fabricating an array substrate having a plurality of subpixels, comprising forming a plurality of gate lines and a plurality of data lines crossing over each other;
wherein, in a respective one of the plurality of subpixels, the method comprises forming a thin film transistor on a base substrate; 
wherein forming the thin film transistor comprises forming a gate electrode, forming a source electrode, forming a drain electrode, and forming an active layer; 
wherein the drain electrode is formed to comprise a first portion, a second portion, a third portion connecting the first portion and the second portion, a fourth portion, and a fifth portion;
an orthographic projection of the first portion on the base substrate at least partially overlaps with an orthographic projection of a first gate line protrusion of a respective one of the plurality of gate lines on the base substrate, resulting in a first overlapping area; 
an orthographic projection of the second portion on the base substrate at least partially overlaps with an orthographic projection of a second gate line protrusion of the respective one of the plurality of gate lines on the base substrate, resulting in a second overlapping area;
an orthographic projection of the third portion on the base substrate is non-overlapping with an orthographic projection of the plurality of gate lines on the base substrate; 
an orthographic projection of the fourth portion on the base substrate at least partially overlaps with an orthographic projection of a third gate line protrusion of the respective one of the plurality of gate lines on the base substrate; 
an orthographic projection of the fifth portion on the base substrate is non-overlapping with the orthographic projection of the plurality of gate lines on the base substrate; 
the first gate line protrusion comprises the gate electrode as an integral portion; 
an orthographic projection of the gate electrode on the base substrate at least partially overlaps with an orthographic projection of the active layer on the base substrate; and
the orthographic projections of the second gate line protrusion and the third gate line protrusion on the base substrate are non-overlapping with the orthographic projection of the active layer on the base substrate.
Election/Restrictions
Claims 1-3, 6-7, 9 and 11-17 are allowable. Claims 10 and 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and between species A and B, as set forth in the Office action mailed on February 2, 2022, is hereby withdrawn and claims 10 and 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3, 6-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6-7 and 9-17 are allowed because the prior art of record, individually or in combination, does not teach or suggest “the orthographic projections of the second gate line protrusion and the third gate line protrusion on the base substrate are non-overlapping with the orthographic projection of the active layer on the base substrate” in combination with other limitations as recited in claim 1.
Claims 18-20 are allowed because the prior art of record, individually or in combination, does not teach or suggest “the orthographic projections of the second gate line protrusion and the third gate line protrusion on the base substrate are non-overlapping with the orthographic projection of the active layer on the base substrate” in combination with other limitations as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811